DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 16, 2021.  Currently, claims 1-4, 9, 11, 17-20 are pending. Claims 5-8, 12-16 have been withdrawn from consideration.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.

Election/Restrictions
Applicant's election with traverse of Group 1 and PM20D1 methylation epigenetic variations, Claims 1-4, 9, 11 in the paper filed October 26, 2020 is acknowledged.
Applicant argues the Groups share a special technical feature and there is Unity of Invention (page 7, response filed October 26, 2020).  The response argues that the WO ‘733 reference actually uses a treatment with rapamycin that inhibits the action of an enzyme.  The restriction requirement found Groups I-IV lacked the same or corresponding technical feature.  The response does not appear to argue there is a special technical feature that links the groups, not does it appear to provide that feature.   
With respect to Group I and IV, the response argues that the SNPs in WO ‘733 are merely speculative.  This argument has been reviewed but is not persuasive.  The 
With respect to the species election, Applicant asserts that the species of PM20D1 methylation and/or rs708727 may be searched and examined together as there is a sufficient relationship and would not be an undue burden.  This argument has been reviewed but is not deemed persuasive.  The instant case is a 371 and is examined under the Lack of Unity standards which does not require consideration of burden.  Even more, the search of methylation patterns and various SNPs are different and do not share any structural similarity (see Improper Markush rejection below).  
Claims 5-8, 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
This application contains claims 5-8, 12-16 drawn to an invention nonelected with traverse in the paper filed October 26, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Drawings
The drawings are acceptable. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-4, 9, 11, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for diagnosis or prognosis of Alzheimer’s disease” by determining an epigenetic marker in PM20D1 promoter.   
Claims 2 and 3 are similarly directed to obtaining a sample and determining the presence or absence of an epigenetic maker to make a determination of whether the subject is afflicted with or at risk of developing AD.  
Claims 1-3 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract ideas of determining a state of Alzheimer’s disease) and a law of nature/natural phenomenon (i.e. the natural correlation between the expression of PM20D1 and Alzheimer’s disease).  
Herein, claims 1-3 involve the patent-ineligible concept of an abstract process.  Claims 1-3 require performing the step of “determining a state of Alzheimer’s disease”.  Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has AD.  Claims 2-3 are directed to a wherein clause that merely recites that the presence or absence of the marker indicates that the subject is afflicted with AD.  This does not require anything more than thinking about the results.  Thus, the determining step constitutes an abstract process idea.
A correlation that preexists in the human is an unpatentable phenomenon.  The association between expression levels of a gene product “associated” with the epigenetic marker such as PM20D1 methylation state and risk of AD is a law of nature/natural phenomenon.  The "determining” or indicating clause which tells users of the process to predict AD in the sample, amounts to no more than an "instruction to apply the natural law".  This step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The assessing step does not require the process user to do anything in light of the correlation.  The indication or determination fails to provide the “practical assurance” Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
Further, the exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and determining the presence or absence of methylation, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
Claim 11 provides for further subject the subject to more diagnostic tests for AD.  This is merely more diagnostics and not significantly more.  
Claims 19-20 are directed to a further determining step for determining a therapeutic target.  This mental determination is not a practical application of the judicial exception.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:

	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence of PM20D1 methylation was well known in the art at the time the invention was made.  The specification indicates that the PM20D1 promoter methylation is identified on the 27K DNA methylation array which was well-known, commercially available in the art at the time the invention was made.   The specification teaches the GSE45775 and GSE57361 data sets in GEO also show PM20D1 methylation status.  
THE GSE45775 data set is genome wide DNA methylation profiling of normal and different Alzheimer Braak stages samples. The Illumina Infinium 27k Human DNA methylation Beadchip v1.2 was used to obtain DNA methylation profiles across approximately 27,000 CpGs. Samples included 5 controls, 5 Braak stage I-II, 5 Braak stage III-IV and 5 Braak stage V-VI (see https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE45775, April 3, 2016).
	The claims appear to have been amended to require analysis of PM20D1 expression.  The prior art teaches PM20D1 has been analyzed for expression.  The instant specification teaches PM20D1 RNA expression was analyzed in a publically available database from NCBI expression studies (GSE330000) (see page 11, lines 20-21).  The international Search report also provides that the art teaches determining expression levels of PM20D1 (see US 8,481,701, col 25, for example).  

    PNG
    media_image1.png
    226
    644
    media_image1.png
    Greyscale

Thus, the analysis of both methylation epigenetic markers and expression levels of PM20D1 was well understood routine and conventional in the field.  
	Even more, the art teaches detecting PM20D1 methylation for various diseases (see Nicotine dependence (Philibert 2012/0108444, Table 5); respiratory allergy (deBoever et al. 2018/0148785, para 7); colorectal cancer (Zhang, 2019/0300964, para 92).  Thus, the analysis and determination of PM20D1 methylation status was well-understood routine and conventional.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality.  The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation status of PM20D1 of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the methylation through whatever known processes they wish to use.  

Response to Arguments
	The response traverses the rejection.  The response asserts the amended claims are directed to eligible subject matter.  The response argues that the claim does not fall within a judicial exception and concludes that detecting, comparing and determining are not abstract ideas nor laws of nature.  The response argues that the correlation between methylation states and/or expression levels and risk of Alzheimer’s is not a law of nature.  This argument has been considered but is not convincing.  As outlined in detail, the claim recites both abstract ideas and laws of nature.  MPEP 2106.04 (a) sets forth particular groupings of abstract ideas that includes following rules or instructions, mental processes such as observation, evaluation, judgement and opinion.  Here, the determining a state is an evaluation, judgment and mental process.  MPEP 2106.04 (b) sets forth examples of laws of nature or natural phenomena identified by the courts.  The list includes a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017).  Here, the correlation between the presence of expression level of PM20D1 in a body sample and Alzheimer’s is analogous and is a law of nature.  
	The response next argues that the even if the claim recites a judicial exception, the claim as a whole integrates the judicial exception into a practical application since the method provides a substantial improvement to the diagnosis and prognosis of Alzheimer’s disease (see page 12 of response filed October 16, 2021).    MPEP Id. at 1380.
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Here, the steps in addition to the judicial exception is placing a sample and detecting expression level of a gene product.  The other steps are judicial exceptions.  As noted above, this was recognized by the specification to have been well understood routine and conventional at the time the invention was made.  The instant specification teaches PM20D1 RNA expression was analyzed in a publically available database from NCBI expression studies (GSE330000) using a commercially available Rosetta/Merck Human 44K 1.1 microarray (see page 11, lines 20-21).  
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 112-Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly Amended Claims 1-4, 9, 11, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The claims are broadly drawn to methods which comprise detecting expression level of a gene product which possesses the functionality of being associated with the epigenetic marker in PM20D1 promoter DNA methylation.  
Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.		
In the case of the instant claims, the functionality of identifying expression level of a gene product associated with PM20D1 promoter DNA methylation is a critical feature of the claimed methods.  
The specification teaches PM20D1 gene expression is associated with DNA methylation and in turn associated with AD (see page 11-12).  The specification teaches that the G rs708727 carriers upregulate PM20D1 in AD.  However, it is not clear which, if any additional gene products are associated with PM20D1 promoter DNA methylation.  The specification teaches a single species within the claimed genus.  
The art does not appear to teach any gene products are associated with PM20D1 promoter DNA methylation. 
In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. Here a single species, namely PM20D1 mRNA gene expression is described in the specification.  Given the guidance in the specification and 


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Newly Amended Claims 1-4, 9, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the claims dependent thereon are directed to placing a sample onto a substrate labeling the sample because it is unclear whether the claim requires merely placing a sample on a substrate or whether the claim requires labeling 
Moreover, it is unclear whether the claim requires determining the epigenetic marker associated with PM20D1 or whether the clause merely recites an intended use.  Similarly, it is unclear how the labeling of the substrate accomplishes the intended use of step a).  
Clarification is required. Claims 2-3 are similarly unclear.  

B)  The preamble of Claim 2 is a method of detecting the presence or absence of an epigenetic marker in PM20D1.  Step b, however, provides a wherein clause that provides the presence of the epigenetic marker indicates the subject is afflicted with or at risk for developing AD.  It is unclear whether the wherein clause requires making an indication that the subject is afflicted with AD.  Or the claim only requires detecting the presence or absence of PM20D1 methylation and the wherein clause states an inherent property of the marker such that the limitation adds nothing to the patentability or substance of the claim.    
C)  The preamble of Claim 3 is a method of diagnosing or prognosing AD in a subject.  It is unclear whether the presence or absence of the epigenetic marker is an inherent property of diagnosing or prognosing or as to how the step of determining the absence of the marker is structurally recited so as to connect to the intended prognosis or diagnosis in the claim.
Step b provides the final active process step is determining the presence or absence of the epigenetic marker.  Step b, also, provides a wherein clause that absence of the marker.    

Further, it is unclear whether the wherein clause imparts any patentable weight such that an indication of AD diagnosis or prognosis is required or whether the claim only requires the active method steps of the claim, namely detecting the presence or absence of PM20D1 epigenetics.  It is unclear whether the presence or absence of the epigenetic marker is an inherent property of diagnosing or prognosing or whether the claim requires an active method step of diagnosing or prognosing.  
Response to Arguments
	The response traverses the rejection.  The response asserts the claims have been amended to overcome the rejections. This argument has been considered but is not convincing because the claims have not been amended to clarify how the wherein clauses are tied into the method claims of Claim 2 and 3.  Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Newly Amended Claim(s) 1-2, 4, 9, 11, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanan et al. (Mol Syst. Biol, Vol. 10, 2014).
The instant specification teaches PM20D1 RNA expression was analyzed in a publicly available database from NCBI expression studies (GSE330000). The represented AD-samples showed lower levels of PM20D1 with respect to control samples (log.Fold change -0.0195; P-val<0.05).  
Narayanan teaches gene expression data of the human brain samples used in this study are available at the GEO public database under the accession number GSE33000.
Narayanan teaches a method of detecting expression levels of PM20D1 to determine a state of Alzheimer’s disease.  Narayanan teaches profiling tissue samples on an Agilent 44K array with DNA probes including probes for PM20D1. Narayanan teaches detecting the expression level of PM20D1 and comparing the detected expression to a control value (see page 12).  Narayanan teaches determining the state of Alzheimer’s disease based on the comparison values of the Agilent 44K array comprising probes for PM20D1.  

With regard to Claim 4, PM20D1 expression is associated with increased PM20D1 promoter DNA methylation.  Narayanan teaches analysis of PM20D1 expression, thus, meets the limitations of the Claims. 
Narayanan teaches analysis of human brain samples (a tissue biopsy)(limitations of Claim 9)(page 12, col. 1).  
The Agilent 44K array comprises additional diagnostic test for Alzheimer’s disease, namely additional genetic markers.  

Newly Amended Claim(s) 1-2, 4, 9, 11, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrige-Le Prado et al. (US 8,481,701, July 2013).
The International Search report finds:

    PNG
    media_image1.png
    226
    644
    media_image1.png
    Greyscale

Jarrige-Le Prado teaches analysis of markers for diagnosing Alzheimer’s disease in mammals, particularly humans (abstract).  Jarrige-Le Prado teaches analysis of expression of probe sets to obtain relevant expression profiles for Alzheimer’s disease 
With regard to Claims 2-3, the claim appears to merely state that the expression level of the gene product determines the presence or absence of the epigenetic marker.  The claim does not require more. 
With regard to Claim 4, PM20D1 expression is associated with increased PM20D1 promoter DNA methylation.  Jarrige-Le Prado teaches analysis of PM20D1 expression, thus, meets the limitations of the Claims. 
Jarrige-Le Prado teaches analysis of human blood samples (a tissue biopsy)(limitations of Claim 9)(col 20, Example 2).  
The sets of markers comprises additional diagnostic test for Alzheimer’s disease, namely additional genetic markers.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 15, 2021